Exhibit 10.35

THIRD MODIFICATION AGREEMENT

This Third Modification Agreement (this “Third Modification Agreement”) is made
and entered into effective as of the 30th day of November, 2011 (the “Effective
Date”), by and among VIEWPOINT BANK, a federal savings bank (“Lender”), RF
MONOLITHICS, INC., a Delaware corporation (“RF Mono”), and CIRRONET INC., a
Georgia corporation (“Cirronet”) (RF Mono and Cirronet together, sometimes
“Borrowers”).

R E C I T A L S

A. Heretofore, Borrowers executed and delivered that certain Promissory Note
(Commercial – Revolving Draw) (the “Note”), dated November 30, 2009, in the
original principal amount of $5,000,000, payable to the order of Lender.

B. Heretofore, Borrowers executed and delivered that certain Commercial Loan and
Security Agreement (Revolving Draw Loan) (the “Loan Agreement”), dated
November 30, 2009, pertaining to and securing the Note.

C. The Note is further secured by that certain Deed of Trust (Second Lien) (the
“Deed of Trust”), dated November 30, 2009, from RF Mono to Mark E. Hord,
Trustee, covering a certain tract of land (and the improvements thereon) being
legally described as Lot 1 in Block 1 of RF Monolithics, an addition to the City
of Farmers Branch, Dallas County, Texas, according to the Map or Plat thereof
recorded in Volume 2003125, page 96 of the Plat Records of Dallas County, Texas.
The Deed of Trust is recorded in/under County Clerk’s File No. 20090033780 in
the Real Property Records of Dallas County, Texas.

D. Heretofore, Lender and Borrowers have executed that certain Modification
Agreement (the “First Modification Agreement”), dated August 6, 2010, modifying
the Note, the Loan Agreement, the Deed of Trust and all other documents
evidencing, securing or pertaining to the loan evidenced in part by the Note,
the Loan Agreement and the Deed of Trust (the “Loan”), as specifically set forth
in the First Modification Agreement.

E. Heretofore, Lender and Borrowers have executed that certain Second
Modification Agreement (the “Second Modification Agreement”), dated November 30,
2010, modifying the Note, the Loan Agreement, the Deed of Trust and all other
documents evidencing, securing or pertaining to the Loan, as specifically set
forth in the Second Modification Agreement.

F. As used herein, the term “Loan Documents” means the Note, the Loan Agreement,
the Deed of Trust and all such other documents evidencing, securing or
pertaining to the Loan, as previously modified by the First Modification
Agreement and the Second Modification Agreement.

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Third Modification Agreement (12/14/11)

   Page 1



--------------------------------------------------------------------------------

G. Lender and Borrowers have agreed to renew and extend the Loan and to further
modify the Loan Documents as set forth hereinbelow.

H. All capitalized terms used but not defined in this Third Modification
Agreement shall have the meanings given such terms in the Loan Agreement.

AGREEMENTS

NOW, THEREFORE, KNOW ALL PERSONS BY THESE PRESENTS, that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, Lender and Borrowers hereby agree as follows:

1. Maturity Date. The Maturity Date (as such term is used in the Note and in the
Loan Agreement) was changed from November 30, 2010, to November 30, 2012, in the
Second Modification Agreement. Lender and Borrowers agree that the Maturity Date
(as such date is used in the Note and in the Loan Agreement) is hereby further
changed from November 30, 2012, to November 30, 2013.

2. Note Rate. The definition of Note Rate contained in the Note is hereby
modified to read as follows:

Note Rate. “Note Rate” means: (i) during the period beginning on the date of
this Note and ending on November 29, 2011, a per annum rate of the greater of
(x) seven percent (7.0%), or (y) the Index Rate on the date in question plus two
percent (2%), but not to exceed the Maximum Lawful Rate; and (ii) during the
period beginning on November 30, 2011, and ending on the Maturity Date, a per
annum rate equal to the greater of (x) five and one-quarter percent (5.25%), or
(y) the Index Rate on the date in question plus two percent (2%), but not to
exceed the Maximum Lawful Rate. Notwithstanding the foregoing, if the Note Rate
for any period is limited to the Maximum Lawful Rate, the Note Rate shall remain
at the Maximum Lawful Rate until an amount of interest has accrued on this Note
equal to the amount of interest which could not accrue on this Note because of
the limitation of the Note Rate to the Maximum Lawful Rate.

3. Unused Line Fee. A new Section 25 is added to the Loan Agreement which reads
as follows:

25. UNUSED LINE FEE. Commencing on May 30, 2012, and on each November 30 and
May 30 thereafter through and including the Maturity Date, if the average loan
balance during the preceding six month period was less than $2,500,000, Borrower
shall pay Lender the Unused Line Fee. As used herein, the term “Unused Line Fee”
means that amount equal to 1/8 of 1% (0.125%) of the amount of the average
undrawn principal balance of the Loan during the applicable six month period.
For example, if the average principal balance of the Loan during a six month
period is $2,000,000, the Unused Line Fee would be $3,750 ($3,000,000 multiplied
by 0.00125). If the average loan balance during any six month period is
$2,500,000 or more, no Unused Line Fee will be due for that six month period.
Notwithstanding the foregoing, no Unused Line Fee will be due or payable if the
Unused Line Fee, when added to other interest due with respect to the Loan,
would cause the interest charged with respect to the Loan to exceed the Maximum
Lawful Rate (as defined in the Loan Documents). When an Unused Line Fee is due,
Lender will calculate the same and invoice Borrower therefor. Lender’s
calculation of an Unused Line Fee shall be final and binding on Borrower in the
absence of manifest error. Borrower shall pay any Unused Line Fee within five
business days after the delivery to Borrower of Lender’s invoice therefor.

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Third Modification Agreement (12/14/11)

   Page 2



--------------------------------------------------------------------------------

4. Release of Deed of Trust. Promptly after the execution of this Third
Modification Agreement, Lender agrees to release the Deed of Trust.

5. Payment of Fees and Expenses. Borrowers agree to pay to Lender or reimburse
Lender for (i) the reasonable attorneys’ fees and expenses of Lender’s counsel
in connection with the negotiation/preparation of this Third Modification
Agreement, and (ii) other reasonable expenses incurred by Lender in connection
with this Third Modification Agreement.

6. Conforming Amendments/Conflicts. Lender and Borrowers agree that the Loan
Documents are amended hereby wherever necessary to conform to the terms and
conditions contained in this Third Modification Agreement. In the event of any
conflict or inconsistency between the terms and conditions contained in this
Third Modification Agreement and the terms and conditions contained in the Loan
Documents, the terms and conditions contained in this Third Modification
Agreement shall control.

7. Renewal/Extension. Lender and Borrowers hereby agree that the Note and the
other Loan Documents are renewed and extended by this Third Modification
Agreement.

8. Reaffirmation. Borrowers hereby represent and agree that there are no oral
agreements which modify any of the Loan Documents and that the Loan Documents,
as expressly modified herein, constitute the entire agreement between Borrowers
and Lender with respect to the Loan. Borrowers hereby reaffirm and restate, as
of the date hereof, all covenants, representations and warranties set forth in
any of the Loan Documents to which the applicable party is a part or by which
the applicable party is otherwise bound. Borrowers consent to the amendments in
this Third Modification Agreement and agree that nothing contained in this Third
Modification Agreement shall impair or affect Lender’s rights under the Note,
the Loan Agreement or any of the other Loan Documents to which Borrowers are a
party or by which Borrowers otherwise are bound. Nothing contained herein shall
constitute, and there has not otherwise occurred, any extinguishment or release
of or substitution for the obligations and agreements of Borrowers under the
Note, the Loan Agreement or any of the other Loan Documents to which Borrowers
are a party or by which Borrowers otherwise are bound, and nothing herein shall
constitute, and there has not otherwise occurred, any novation with respect to
the Note, the Loan Agreement or any of the other Loan Documents. Except as
expressly modified in the First Modification Agreement, in the Second
Modification Agreement and in this Third Modification Agreement, all terms,
covenants and provisions of the Note, the Loan Agreement and the other Loan
Documents shall remain unaltered and in full force and effect, and Borrowers do
hereby expressly ratify and confirm the Note, the Loan Agreement and the other
Loan Documents as modified in the First Modification Agreement, in the Second
Modification Agreement and in this Third Modification Agreement.

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Third Modification Agreement (12/14/11)

   Page 3



--------------------------------------------------------------------------------

9. Representations. Borrowers hereby warrant, represent and certify to Lender
the following facts, knowing that Lender requires, and is relying upon, the
warranties, representations and certifications contained in this paragraph as a
condition to entering into this Third Modification Agreement:

(a) No Defenses. As of the date hereof, Borrowers have no defense, right of
setoff, counterclaim, claim or cause of action of any kind or description
against Lender related to: (i) payment of the principal sum described in the
Note; (ii) payment of interest under the Note; (iii) payment of any other sums
due and payable under the Note, the Loan Agreement or any of the other Loan
Documents; (iv) performance of any obligations under the Loan Documents; or
(v) any of Lender’s acts or omissions with respect to the Property, the Loan
Documents or Lender’s performance under the Loan Documents with respect to the
Property. To the extent Borrowers now have any defenses, rights of setoff,
counterclaims, claims or causes of action against Lender or the repayment of all
or a portion of the Loan, whether known or unknown, fixed or contingent, the
same are hereby forever irrevocably waived and released in their entireties.

(b) Enforceable Obligations. The Note, the Loan Agreement and the other Loan
Documents are valid and enforceable against Borrowers in accordance with their
respective terms. Lender is not in default, and no event has occurred which,
with the passage of time, giving of notice or both, would constitute a default
by Lender of Lender’s obligations under the terms and provisions of the Loan
Documents.

(c) Strict Performance. Lender’s agreement to modify the Note, the Loan
Agreement and the other Loan Documents, as set forth herein, is without
prejudice to Lender’s right at any time hereafter to exercise any right or
remedy conferred upon Lender in the Note, the Loan Agreement or in any of the
other Loan Documents or otherwise available at law or in equity, and shall not
constitute a waiver of Lender’s right to insist upon strict performance by
Borrowers of their respective obligations under the Note, the Loan Agreement and
the other Loan Documents.

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Third Modification Agreement (12/14/11)

   Page 4



--------------------------------------------------------------------------------

10. No Waiver or Implication. This Third Modification Agreement modifies the
Loan Documents and in no way acts as a release or relinquishment of any lien,
security interest, right, title, privilege or remedy created by any of the Loan
Documents or now or hereafter existing at law or in equity. The liens and
security interests of the Loan Documents securing payment of the Note (as the
Note has been herein modified) are hereby renewed and confirmed by Borrowers in
all respects and, except to the extent contemplated by paragraph 4 of this Third
Modification Agreement, shall continue to be enforceable and shall remain in
full force and effect until the entire principal amount of the Note, all accrued
but unpaid interest, and all extensions, renewals and rearrangements thereof,
and all other sums secured by the Loan Documents have been fully and finally
paid. Borrowers hereby agree that nothing contained herein shall constitute a
waiver by Lender of any default, whether known or unknown, which may now or
hereafter exist under the Note, the Loan Agreement Trust or any of the other
Loan Documents. Borrowers hereby further agree that no action, inaction or
agreement by Lender, including, without limitation, any extension, indulgence,
waiver, consent or agreement of modification which may have occurred or been
granted or entered into (or which may be occurring or be granted or entered into
hereunder or otherwise) with respect to nonpayment of the Loan or any portion
thereof, or with respect to matters involving security for the Loan, or with
respect to any other matter relating to the Loan, shall require or imply any
future extension, indulgence, waiver, consent or agreement by Lender. Borrowers
hereby acknowledge and agree that Lender has made no agreement, and is in no way
obligated, to grant any future extension, indulgence, waiver or consent or enter
into any further agreement or modification with respect to the Loan or any
matter relating to the Loan.

11. Additional Documentation. From time to time, Borrowers shall execute or
procure and deliver to Lender such other and further documentation evidencing,
securing or pertaining to the Loan or the Loan Documents as reasonably requested
by Lender so as to evidence or effect the terms and provisions hereof. Upon
Lender’s request, Borrowers shall cause to be delivered to Lender an opinion of
counsel, satisfactory to Lender as to form, substance and rendering attorney,
opining as to: (i) the validity and enforceability of this Third Modification
Agreement and the terms and provisions hereof and any other agreement executed
in connection with the transaction contemplated thereby; (ii) the authority of
Borrowers to execute, deliver and perform its or their respective obligations
under the Loan Documents, as hereby modified; and (iii) such other matters
reasonably requested by Lender.

12 Authority. Each person executing this Third Modification Agreement on behalf
of Lender and Borrowers warrants and represents that the applicable person has
the authority to execute and deliver this Third Modification Agreement on behalf
of the entity for which such person is executing and delivering this Third
Modification Agreement and that, upon execution and delivery of this Third
Modification Agreement by such person, this Third Modification Agreement will be
binding upon and enforceable against the entity for which such person is
executing and delivering this Third Modification Agreement.

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Third Modification Agreement (12/14/11)

   Page 5



--------------------------------------------------------------------------------

13. Multiple Counterparts/Electronic Execution. This Third Modification
Agreement may be executed in multiple counterparts, all of which shall
constitute one and the same agreement. It is expressly understood and agreed by
all parties hereto that executed counterparts of this Third Modification
Agreement transmitted by e-mail, facsimile or other electronic means shall be
effective as originals.

14. Binding Effect. This Third Modification Agreement is binding upon and inures
to the benefit of Lender and Borrowers and their respective heirs, devisees,
executors, administrators, personal representatives, successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Third Modification Agreement (12/14/11)

   Page 6



--------------------------------------------------------------------------------

EXECUTED by Lender and Borrowers on the date of each party’s acknowledgment, but
dated and made effective for all purposes as of the Effective Date.

 

LENDER:

VIEWPOINT BANK,

a federal savings bank

By   /s/ Patrick Burns  

Patrick Burns

Vice President

 

THE STATE OF TEXAS

     §         §   

COUNTY OF COLLIN

     §   

This instrument was acknowledged before me on December         , 2011, by
Patrick Burns, a Vice President of ViewPoint Bank, a federal savings bank, on
behalf of said savings bank.

 

   Notary Public in and for the State of Texas

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Third Modification Agreement (12/14/11)

   Page 7



--------------------------------------------------------------------------------

EXECUTED by Lender and Borrowers on the date of each party’s acknowledgment, but
dated and made effective for all purposes as of the Effective Date.

BORROWERS:

 

RF MONOLITHICS, INC.,

a Delaware corporation

   

CIRRONET INC.,

a Georgia corporation

By   /s/  Harley E Barnes III           By   /s/  Harley E Barnes III        

Harley E Barnes, III

Chief Financial Officer

     

Harley E Barnes, III

Vice President

 

THE STATE OF TEXAS

     §         §   

COUNTY OF                     

     §   

This instrument was acknowledged before me on December         , 2011, by
Harley E Barnes, III, Chief Financial Officer of RF Monolithics, Inc., a
Delaware corporation, on behalf of said corporation.

 

   Notary Public in and for the State of Texas

 

THE STATE OF TEXAS

     §         §   

COUNTY OF                     

     §   

This instrument was acknowledged before me on December         , 2011, by
Harley E Barnes, III, Vice President of Cirronet Inc., a Georgia corporation, on
behalf of said corporation.

 

   Notary Public in and for the State of Texas

 

ViewPoint Bank/RF Monolithics, Inc./Cirronet Inc.

Third Modification Agreement (12/14/11)

   Page 8